Citation Nr: 1309166	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-37 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran had active service from July 1987 to June 1991.  He served in Southwest Asia and was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Waco, Texas, Regional Office (RO) which established service connection for PTSD; assigned a 50 percent evaluation for that disability; and effectuated the award as of May 17, 2006.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and associated with the record.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 50 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

The Veteran asserts that his PTSD is productive of severe social and occupational impairment which warrants assignment of a 100 percent schedular evaluation.  At the April 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that his PTSD was manifested by suicidal ideation; hypervigilance; and  a "nonexistent" relationship with his family.  He clarified that he was only able to be employed due to the sympathy of his current employer.  The Veteran stated further that he received ongoing psychiatric treatment at the Temple, Texas, VA Medical Center (VAMC).  

VA clinical documentation dated after December 2008 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA PTSD examination for compensation purposes in December 2007.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD after December 2008, such as the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record all VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after December 2008.  

3.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the impact of the Veteran's psychiatric disability upon his vocational pursuits.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that there is complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

